DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
The Petition From Requirement for Restriction Pursuant to 37 C.F.R. 1.144 filed 12/16/2020 have been considered and found persuasive and is treated as a request for reconsideration.  The restriction requirement mailed 3/16/2020 has been withdrawn.  All claims have been treated as set forth in this Office Action.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:   
Claim 1, lines 8, 10 and 13, replace “the bumps” with –the plurality of bumps--”;
Claim 5, replace “the bumps” with –the plurality of bumps --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 7-8, 14-15, 20-21, 23 and 25 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lee et al. (U.S. 2010/0314741; hereinafter Lee).
Regarding claim 7, Lee discloses a method of making a semiconductor device, comprising:
providing a substrate (see labeled fig. 10);
forming a vertical interconnect structure 120 (fig. 10) over the substrate;
disposing a semiconductor die 114 over the substrate; 
depositing an encapsulant 132 (fig. 10) over the substrate and semiconductor die 114 and vertical interconnect structure 120 (fig. 10); and
forming a first interconnect structure (see labeled fig. 10) over the encapsulant 132 and semiconductor die 114 (fig. 10).


    PNG
    media_image1.png
    442
    819
    media_image1.png
    Greyscale

Regarding claim 8, Lee discloses that wherein the substrate (see labeled fig. 10) includes first and second conductive layers (see labeled fig. 10) forming over first and second opposing surface of the substrate (see labeled fig. 10).

providing a substrate (see labeled fig. 10);
forming a vertical interconnect structure 120 (fig. 10) over the substrate;
depositing an encapsulant 132 (fig. 10) over the substrate and vertical interconnect structure 120 (fig. 10); and
forming a first interconnect structure (see labeled fig. 10) over the encapsulant 132 (fig. 10).
Regarding claim 15, Lee discloses that wherein the substrate (see labeled fig. 10) includes first and second conductive layers (see labeled fig. 10) formed over first and second opposing surfaces of the substrate (see labeled fig. 10).
Regarding claim 20, Lee discloses a method of making a semiconductor device, comprising:
providing a substrate (see labeled fig. 10);
disposing a semiconductor die 114 over the substrate; 
depositing an encapsulant 132 over the substrate and semiconductor die 114; and
forming a build-up interconnect structure (see labeled fig. 10) over the encapsulant 132 and semiconductor die 114 (fig. 10).

    PNG
    media_image2.png
    442
    819
    media_image2.png
    Greyscale


Regarding claim 21, Lee discloses the method further including forming a vertical interconnect structure 120 (fig. 10) over the substrate (see labeled fig. 10).
Regarding claim 23, Lee discloses the method further including forming first and second conductive layers (see labeled fig. 10) formed over first and second opposing surfaces of the substrate (see labeled fig. 10).
Regarding claim 25, Lee discloses the method further including disposing a semiconductor package (see labeled fig. 10) over the substrate (see labeled fig. 10) and electrically connected to the substrate (see labeled fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 1, 6 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Shim et al. (U.S. 2007/0108583; hereinafter Shim).
Regarding claim 1, Lee discloses a method of making a semiconductor device, comprising:
providing a substrate (see labeled fig. 10) including first and second conductive layers (see labeled fig. 10) formed over first and second opposing surfaces of the substrate;
forming a plurality of vertical interconnect structures 120 (figs. 3-4 and 10) and  over the substrate; 
disposing a semiconductor die 114 over the substrate (see labeled fig. 10) between the vertical interconnect structures 120 (fig. 10);
depositing an encapsulant 132 (fig. 4 and 10) over the substrate and semiconductor die 114 and the vertical interconnect structures 120 (figs. 4 and 10) after forming the vertical interconnect structures (figs. 3-4 and 10) on the substrate (see labeled fig. 10); and
forming an interconnect structure (see labeled fig. 10) over the encapsulant 132 (fig. 10) and semiconductor die 114 and electrically coupled to the vertical interconnect structures 120 (fig. 10).

    PNG
    media_image3.png
    442
    819
    media_image3.png
    Greyscale


Lee doesn’t disclose the plurality of vertical interconnect structures include a plurality of bumps.
However, Shim discloses a method comprising: a plurality of vertical interconnect structures include a plurality of bumps 114 (fig. 1) over the substrate 104 (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee by having the step of forming the plurality of vertical interconnect structures include the plurality of bumps over the substrate, as taught by Shim, in order to improve an efficiency and design flexibility in mounting semiconductor devices.
Regarding claim 6, Lee discloses the device further including disposing a semiconductor package (see labeled fig. 10) over the substrate and electrically connected to the substrate (see labeled fig. 10).
Regarding claim 22, as discussed in details above, Lee substantially discloses all the limitation as claimed above except for the vertical interconnect structure includes a plurality of bumps.
However, Shim discloses a method comprising: a vertical interconnect structure includes a plurality of bumps 114 (fig. 1) over the substrate 104 (fig. 1).
.

Claims 1, 4, 6 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Yang et al. (U.S. 2009/0166835; hereinafter Yang).
Regarding claim 1, Lee discloses a method of making a semiconductor device, comprising:
providing a substrate (see labeled fig. 10) including first and second conductive layers (see labeled fig. 10) formed over first and second opposing surfaces of the substrate;
forming a plurality of vertical interconnect structures 120 (figs. 3-4 and 10) and  over the substrate; 
disposing a semiconductor die 114 over the substrate (see labeled fig. 10) between the vertical interconnect structures 120 (fig. 10);
depositing an encapsulant 132 (fig. 4 and 10) over the substrate and semiconductor die 114 and the vertical interconnect structures 120 (figs. 4 and 10) after forming the vertical interconnect structures (figs. 3-4 and 10) on the substrate (see labeled fig. 10); and
forming an interconnect structure (see labeled fig. 10) over the encapsulant 132 (fig. 10) and semiconductor die 114 and electrically coupled to the vertical interconnect structures 120 (fig. 10).
Lee doesn’t disclose the plurality of vertical interconnect structures include a plurality of bumps.
However, Yang discloses a method comprising: a plurality of vertical interconnect structures include a plurality of bumps 128 (fig. 1) over the substrate 103 (fig. 1).

Regarding claim 4, Yang discloses the method further including removing a portion of the encapsulant 130 (fig. 1, 5 or 7-8) to expose the substrate 103 (e.g. part of the substrate 103 exposed by the encapsulant 130 in fig. 1, 5 and 7-8).
Regarding claim 6, Lee discloses the device further including disposing a semiconductor package (see labeled fig. 10) over the substrate and electrically connected to the substrate (see labeled fig. 10).
Regarding claim 22, as discussed in details above, Lee substantially discloses all the limitation as claimed above except for the vertical interconnect structure includes a plurality of bumps.
However, Yang discloses a method comprising: a plurality of vertical interconnect structures include a plurality of bumps 128 (fig. 1) over the substrate 103 (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee by having the step of forming the plurality of vertical interconnect structures include the plurality of bumps over the substrate, as taught by Yang, in order to improve an efficiency and design flexibility in mounting semiconductor devices.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Shim et al. (U.S. 2007/0108583; hereinafter Shim) as applied to claims 1 and 6 above, and further in view of Anderson et al. (U.S. 2013/0015569; hereinafter Anderson).
Regarding claim 2, as discussed in details above, Lee as modified by Shim substantially discloses all the limitation as claimed above.  Lee further discloses forming a first insulating layer (e.g. the st conductive layer in labeled fig. 10) over the first surface of the substrate (see labeled fig. 10) and the first conductive layer (see labeled fig. 10).  Lee in view of Shim do not disclose the step of forming a second insulating layer over the second surface of the substrate and the second conductive layer.
However, Anderson discloses a method comprising: forming a first insulating layer 112 (fig. 4d) over the first surface of the substrate 100 (fig. 4d) and the first conductive layer 102; and forming a second insulating layer (e.g. the bottom insulating layer in fig. 4d) over the second surface of the substrate and the second conductive layer 102 (fig. 4d).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee and Shim by having the step of forming the second insulating layer over the second surface of the substrate and the second conductive layer, as taught by Anderson, in order to provide the stacked multilayer substrate structure and increase the device functionality for the semiconductor package.
Regarding claim 3, Anderson discloses the method further including removing a portion of the first insulating layer 112 (fig. 4d) by laser direct ablation 116 (fig. 4d, ¶0043).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Shim et al. (U.S. 2007/0108583; hereinafter Shim) as applied to claims 1 and 6 above, and further in view of Sunohara (U.S. 2007/0056766).
As discussed in details above, Lee as modified by Shim substantially discloses all the limitation as claimed above except for wherein a portion of the bumps extends out from the encapsulant.
However, Sunohara discloses a method of making a semiconductor device comprising: wherein a portion of the vertical interconnect structures 56 (fig. 1) extends out from the encapsulant 14 (fig. 1).
.

Claims 9-11, 16-18 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2010/0314741; hereinafter Lee) in view of Anderson et al. (U.S. 2013/0015569; hereinafter Anderson).
Regarding claims 9, 16 and 24, as discussed in details above, Lee substantially discloses all the limitation as claimed above.  Lee further discloses forming a first insulating layer (e.g. the insulating layer over the 1st conductive layer in labeled fig. 10) over the first surface of the substrate (see labeled fig. 10) and the first conductive layer (see labeled fig. 10).  Lee does not disclose the step of forming a second insulating layer over the second surface of the substrate and the second conductive layer.
However, Anderson discloses a method comprising: forming a first insulating layer 112 (fig. 4d) over the first surface of the substrate 100 (fig. 4d) and the first conductive layer 102; and forming a second insulating layer (e.g. the bottom insulating layer in fig. 4d) over the second surface of the substrate and the second conductive layer 102 (fig. 4d).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the method of Lee by having the step of forming the second insulating layer over the second surface of the substrate and the second conductive layer, as taught by Anderson, in order to provide the stacked multilayer substrate structure and increase the device functionality for the semiconductor package.
Regarding claims 10 and 17, Anderson discloses the method further including removing a portion of the first insulating layer 112 (fig. 4d) by laser direct ablation 116 (fig. 4d, ¶0043).
.  

Allowable Subject Matter
Claims 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 11/24/2020, with respect to the rejection(s) of claim(s) 7-9, 14-16, 20-21 and 23-24 under Chi et al. (US 2011/0068444); with respect to the rejections of claims 7-8, 14-15, 20-21, 23 and 25 under Sunohara (US 2007/0056766); with respect to the rejections of claims 1-3, 6, 22 and 25 under Chi et al. in view of Shim et al. (US 2007/0108583) and with respect to the rejection of claims 1 and 4-6 under Sunohara in view of Shim et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (U.S. 2010/0314741).  Please see the new grounds of rejection above for currently amended claims 1-11, 14-18 and 20-25.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894    

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894